PROB35                                                                            Report and Order Temiinating· Supervision·
(Reg 3/93)                                                                                 Prior to Original Expiration Date



                                 UNITED STATES DISTRICT COURT
                                           FOR THE
                             EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                      v.                                         Crim. No. 5:18-CR-235-SD

DE'ANDRE ANTHONY LUCAS

       Ori December 20, 2019; the above named was released from prison and commen~ed a term of
supervised release for a: period of 36 months. The offender has complied with the rules.and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.

                                                         I declare under penalty .of perjury that the foregoing
                                                         is true and correct.


                                                         /s/ Van R. Freeman, Jr.
                                                         Van R. Freeman, Jr.
                                                         Deputy Chief U.S. Probation Officer
                                                         150 Rowan Street Suite i 10
                                                         Fayetteville, NC 28301
                                                         Phone: 910-354-2542
                                                         Executed On: July 23, 2021


                                           ORDER OF COURT
                             .      .                .


       ·Pursuant to _the above report, it is ordered that the offonder be discharged from supervision and that
the proceedings in the case be terminated.

             Dated this ~1.-~-- day of_   J" ~                    , 2021.




                                                                ~mes C. Dever III
                                                                U.S. District Judge




                  Case 5:18-cr-00235-D Document 454 Filed 07/26/21 Page 1 of 1
